Citation Nr: 0001968	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
This appeal arises from a March 1995 rating decision of the 
Houston, Texas, Regional Office (RO) which denied service 
connection for psychiatric and bilateral foot disabilities.  
The veteran appealed these determinations.  This case was 
remanded by the Board of Veterans' Appeals (Board) in June 
1997 for development of medical records that the veteran 
claimed were in the possession of the U. S. Government.  The 
case has now returned for final appellate review.


FINDINGS OF FACT

1.  The veteran has not submitted appropriate medical 
evidence of a current psychiatric disability and, therefore, 
has not presented a plausible claim for service connection.

2.  The veteran has not submitted appropriate medical 
evidence of a current bilateral foot disability and, 
therefore, has not presented a plausible claim for service 
connection.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a bilateral foot disability.  
38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In preparation for the veteran's entrance into active 
service, he was given a comprehensive medical examination in 
March 1968.  He specifically denied any medical history of 
foot trouble, trouble sleeping, frequent nightmares, 
depression, excessive worry, loss of memory, or any nervous 
trouble.  On examination, his feet, lower extremities, and 
psychiatric status were reported to be normal.  

A service medical record of late June 1968 reported that the 
veteran had mild cellulitis in the right foot.  One week 
later, he was referred for a psychological evaluation due to 
multiple physical complaints that could not be diagnosed.  

In early July 1968, a psychological examination noted an 
impression of passive-dependent personality.  It was the 
examiner's opinion that the veteran was fit for military duty 
and would make an adjustment to military life because he did 
show some signs of strength.  The veteran was again seen in 
late July 1968 and the examiner noted that he was "doing 
well" and was expected to graduate basic training.

The veteran was given a separation examination in April 1970.  
He specifically denied any medical history of foot trouble, 
trouble sleeping, frequent nightmares, depression, excessive 
worry, loss of memory, or any nervous trouble.  The 
examination report noted that the veteran's feet, lower 
extremities, and psychiatric status were normal.

The veteran filed claims for service connection for 
psychiatric and bilateral foot disabilities in January 1995.  
He asserted that he had been treated at Fort Bliss, Texas, 
for depression and had been hospitalized at this base for 
bilateral foot pain.  The RO requested and received the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in March 1995.  In his substantive 
appeal of October 1995, the veteran alleged that he had been 
hospitalized for two weeks at Fort Bliss, Texas, for his foot 
problems.

In June 1997, the Board remanded this case to the RO in order 
to have the veteran informed of the importance of submitting 
his claimed treatment records.  The RO was also instructed to 
directly request these records.  By letter of August 1997, 
the RO requested that the veteran submit medical evidence of 
treatment of his claimed disabilities since his separation 
from the military.  He was also requested to provide detailed 
information, to include date and place, of his in-service 
treatment for his claimed disorders.  The veteran was 
informed that his failure to provided this evidence could 
adversely effect his claims.

A letter was received from the veteran's mother in September 
1997.  She claimed that the veteran had been hospitalized for 
his foot problems and leg injuries in 1968 at Fort Bliss, 
Texas.  It was alleged by the parent that the veteran was 
also treated for depression in the same year and location.  
The mother asserted that a private physician had determined 
that the veteran was psychotic within a year of his release 
from military service.

In November 1997, the RO provided the information about the 
veteran's military medical treatment to the NPRC and 
requested all treatment records to include U. S. Army Surgeon 
General Office (SGO) records of his claimed in-service 
hospitalization.  The NPRC responded in September 1998 that 
there were no further service medical records available.  

The RO issued to the veteran a supplemental statement of the 
case (SSOC) in September 1999.  He was informed that his 
claims for service connection were not well-grounded.  In 
November 1999, the veteran submitted another letter from his 
mother.  This letter was a photocopy of the letter received 
in September 1997.




II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

Initially, the Board notes that the veteran has been informed 
of the requirements of a well-grounded claim for service 
connection.  He was directly told of the need to establish a 
current disability and its association with his military 
service by the submission of competent medical evidence.  
This was accomplished in the statement of the case (SOC) 
issued in September 1995, in the Board's remand instructions 
of June 1997, the RO's letters of August 1997 and April 1998, 
and the SSOC issued in September 1999.  On numerous 
occasions, the veteran was informed on the importance of 
submitting competent evidence of both an in-service and 
current disability.  The undersigned finds that the veteran 
has received adequate notification of the requirements for 
the submission of a well-grounded claim and an opportunity to 
submit contentions on this point.  Therefore, the VA has met 
is duty to inform the veteran of the requirements for the 
submission of a well-grounded claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

The veteran and his mother have contended that he was 
hospitalized during basic training for a bilateral foot 
disability and treated for depression.  They claim that he 
still suffers with these disorders.  The available service 
medical records indicate that he had "mild" cellulitis in 
the right foot during basic training, but failed to note that 
the veteran was hospitalized for this disorder.  The 
psychological examination of the same period diagnosed a 
personality disorder, a disability that is considered 
developmental in nature and therefore, not eligible for 
service-connection as a disability caused by, or incurred 
during, military service.  See 38 C.F.R. § 3.303(c) (1999).  
No current treatment records or objective diagnosis for a 
foot or psychiatric disorder have been provided by the 
veteran, even after numerous requests for such evidence.  
While the veteran and his mother are competent to provide 
evidence on symptomatology, they are not competent to provide 
an opinion on etiology or a diagnosis.  Only a medical 
professional can provide the latter opinions.  Zang v. Brown, 
8 Vet. App. 246 (1995).  The last objective medical 
examination of record was the veteran's separation 
examination of April 1970.  This examination noted no chronic 
disorder associated with the veteran's feet or psychological 
make-up.

Based on the above analysis, the undersigned finds that the 
veteran has failed to submit a current diagnosis for either a 
bilateral foot disorder or a psychiatric disability.  Without 
such a diagnosis, and a medical opinion establishing a nexus 
to his military service, the veteran's claims are not well-
grounded under either the Caluza or Savage tests.  In an 
informal hearing presentation of April 1997, the veteran's 
representative contented that the veteran was entitled to 
certain development by the VA prior to a finding of whether 
his claims were well-grounded based on provisions of the VA's 
Adjudication Procedure Manual M21-1, Part III, para. 1.03(a) 
and Part IV, para. 2.10(f).  The Court specifically held in 
Morton v. West, 12 Vet. App. 477 (1999), that these 
provisions were not substantive rules and, therefore, did not 
create enforceable rights.  As there is no duty to assist 
under the provisions of 38 U.S.C.A. § 5107(a)(West 1991) in a 
claim that is not well-grounded, the VA is prohibited from 
assisting the veteran in the further development of his 
current claims.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Therefore, service connection for a bilateral foot 
disorder and a psychiatric disability are denied.  












ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
psychiatric disability, this appeal is denied.

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a 
bilateral foot disability, this appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

